ALLOWABILITY NOTICE
	Applicant’s response, dated 1/5/22, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, and 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of an illuminant module comprising: one or more ultraviolet light-emitting diode (LED) devices having a peak emission wavelength of 300 nm to 400 nm; and one or more first white light-emitting diode (LED) devices having an average color rendering index of 90% or higher, wherein the first white light-emitting diode (LED) device is a light-emitting diode (LED) device comprising a first LED chip having an excitation wavelength of 440 nm to 460 nm, and a first phosphor layer configured to emit light by being excited at the excitation wavelength of the first LED chip, and the first phosphor layer comprises a first phosphor having a peak emission wavelength of 460 nm to 499 nm, a second phosphor having a peak emission wavelength of 500 nm to 580 nm, and a third phosphor having a peak emission wavelength of 600 nm to 699 nm, wherein the illuminant module has a light emitting characteristic in which a visible-range metamerism index (MIvis) is 1.0 or lower and a UV-range metamerism index (MIuv) is 1.5 or lower by the ultraviolet light-emitting diode (LED) device and the first white light-emitting diode (LED) device.
The closest prior art, Morgan [US 2004/0160199], teaches the details of an illuminant module, comprising UV LEDs and white LEDs, but fails to teach or disclose the details of the light emitting characteristics as claimed, in combination with other claimed elements and limitations. No other cited art cures such a deficiency. 

As to claim 8 and its dependent claims, the claims recite the details of an illuminant module comprising: one or more ultraviolet light-emitting diode (LED) devices having a peak emission wavelength of 300 nm to 400 nm; one or more first white light-emitting diode (LED) devices having an average color rendering index of 90% or higher; one or more second white light-emitting diode (LED) devices having an average color rendering index of 90% or higher; and one or more blue light-emitting diode (LED) devices having a peak emission wavelength of 400 nm to 470 nm, wherein the first white light-emitting diode (LED) device is a light-emitting diode (LED) device comprising a first LED chip having an excitation wavelength of 440 nm to 460 nm, and a first phosphor layer configured to emit light by being excited at the excitation wavelength of the first LED chip, and the first phosphor layer comprises a first phosphor having a peak emission wavelength of 460 nm to 499 nm, a second phosphor having a peak emission wavelength of 500 nm to 580 nm, and a third phosphor having a peak emission wavelength of 600 nm to 699 nm, wherein the second white light-emitting diode (LED) device is a light-emitting 
The closest prior art, Morgan [US 2004/0160199], teaches the details of an illuminant module, comprising UV LEDs and white LEDs, but fails to teach or disclose the details of the light emitting characteristics as claimed, in combination with other claimed elements and limitations. No other cited art cures such a deficiency. 
Because the prior art of record fails to teach or disclose the details of an illuminant module comprising: one or more ultraviolet light-emitting diode (LED) devices having a peak emission wavelength of 300 nm to 400 nm; one or more first white light-emitting diode (LED) devices having an average color rendering index of 90% or higher; one or more second white light-emitting diode (LED) devices having an average color rendering index of 90% or higher; and one or more blue light-emitting diode (LED) devices having a peak emission wavelength of 400 nm to 470 nm, wherein the first white light-emitting diode (LED) device is a light-emitting diode (LED) device comprising a first LED chip having an excitation wavelength of 440 nm to 460 nm, and a first phosphor layer configured to emit light by being excited at the excitation wavelength of the first LED chip, and the first phosphor layer comprises a first phosphor having a peak emission wavelength of 460 nm to 499 nm, a second phosphor having a peak emission wavelength of 500 nm to 580 nm, and a third phosphor having a peak emission wavelength of 600 nm to 699 nm, wherein the second white light-emitting diode (LED) device is a light-emitting diode (LED) device comprising a second LED chip having an excitation wavelength of 400 nm to 440 nm and a second phosphor layer configured to emit light by being excited at the excitation wavelength of the second LED chip, and the second phosphor layer comprises a first phosphor having a peak emission wavelength of 440 nm to 499 nm, a second phosphor having a peak emission wavelength of 500 nm to 580 nm, and a third phosphor having a peak emission wavelength of 600 nm to 699 nm, nor is there any 
As to claim 12 and its dependent claims, the claims recite the details of an illuminant module comprising: one or more ultraviolet light-emitting diode (LED) devices having a peak emission wavelength of 300 nm to 400 nm; and one or more second white light-emitting diode (LED) devices having an average color rendering index of 90% or higher, wherein the second white light-emitting diode (LED) device is a light-emitting diode (LED) device comprising a second LED chip having an excitation wavelength of 400 nm to 440 nm, and a second phosphor layer configured to emit light by being excited at the excitation wavelength of the second LED chip, and the second phosphor layer comprises a first phosphor having a peak emission wavelength of 440 nm to 499 nm, a second phosphor having a peak emission wavelength of 500 nm to 580 nm, and a third phosphor having a peak emission wavelength of 600 nm to 699 nm.
The closest prior art, Morgan [US 2004/0160199], teaches the details of an illuminant module, comprising UV LEDs and white LEDs, but fails to teach or disclose the details of the light emitting characteristics as claimed, in combination with other claimed elements and limitations. No other cited art cures such a deficiency. 
Because the prior art of record fails to teach or disclose the details of an illuminant module comprising: one or more ultraviolet light-emitting diode (LED) devices having a peak emission wavelength of 300 nm to 400 nm; and one or more second white light-emitting diode (LED) devices having an average color rendering index of 90% or higher, wherein the second white light-emitting diode (LED) device is a light-emitting diode (LED) device comprising a second LED chip having an excitation wavelength of 400 nm to 440 nm, and a second phosphor layer configured to emit light by being excited at the excitation wavelength of the second LED chip, and the second phosphor layer comprises a first phosphor having a peak emission wavelength of 440 nm to 499 nm, a second phosphor having a peak emission wavelength of 500 nm to 580 nm, and a third phosphor having a peak emission wavelength of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.